                   Case 20-10343-LSS         Doc 638      Filed 05/15/20        Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           :
In re                                      : Chapter 11
                                           :
BOY SCOUTS OF AMERICA AND                  :
DELAWARE BSA, LLC, et al.,                 : Case No. 20-10343 (LSS)
                                           :
                                           : (Jointly Administered)
                  Debtors.                 :
                                           :

                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Michele Backus Konigsberg, Esquire to represent Hartford Accident and Indemnity Company, First
State Insurance Company, and Twin City Fire Insurance Company in the above-captioned cases.

Dated: May 14, 2020                                /s/ Gregory J. Flasser
       Wilmington, Delaware                        Gregory J. Flasser (No. 6154)
                                                   BAYARD, P.A.
                                                   600 N. King Street, Suite 400
                                                   Wilmington, Delaware 19801

              CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bars of the District of Columbia and the states of New
York and Maryland and submit to the disciplinary jurisdiction of this Court for any alleged misconduct,
which occurs in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with the Standing Order for District Court Fund revised 8/31/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                   /s/ Michele Backus Konigsberg
                                                   Michele Backus Konigsberg, Esq.
                                                   SHIPMAN & GOODWIN LLP
                                                   1875 K Street NW, Suite 600
                                                   Washington, DC 20006-1251

                                   ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                          LAURIE SELBER SILVERSTEIN
       Dated: May 15th, 2020                              UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
{BAY:03494840v1}
